Citation Nr: 0207140	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-20 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The appellant served on active duty from November 1989 to 
March 1990, and from November 1990 to July 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein a permanent and total 
disability rating for pension purposes was denied.

In May 2001, the Board remanded this case, directing the RO 
to schedule the veteran for a hearing before the Board.  The 
veteran failed to appear for that hearing.  

In August 2001, the Board remanded this case for additional 
development.  This case is once again before the Board.  


FINDING OF FACT

The veteran's disabilities do not preclude him from securing 
and following a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for non-
service connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct. 38 U.S.C.A. § 1521.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  See Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15.  There are three alternative 
bases upon which a finding of permanent and total disability 
for pension purposes may be established.  One way is to 
establish that the veteran has a lifetime impairment which is 
sufficient to render it impossible for an "average person" to 
follow a substantially gainful occupation under the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities (Rating Schedule).  The "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. §§ 3.340(a), and 4.15.  This process involves rating 
and then combining each disability under the appropriate 
diagnostic code to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.

However, a veteran who suffers the permanent loss of one or 
more limbs, or the sight in both eyes, or becomes helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes on a de facto basis.  
38 C.F.R. § 4.15.  Permanent and total disability evaluations 
for pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or other familial conditions, as 
well as for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, even if 
there is only one such disability, it must be ratable at 60 
percent or more, and; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, with a combined disability rating of at least 70 
percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Marginal employment, for example, as a self-employed farmer 
or other person, while employed in his or her own business, 
or at odd jobs or while employed at less than half the usual 
remuneration will not be considered incompatible with a 
determination of unemployability, if the restriction, as to 
securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17(a).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Although VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110.

VA utilizes a rating schedule, which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation's or illnesses 
proportionate to the severity of the several grades of 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  When utilizing 
the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  It 
is essential, both in the examination and in the evaluation 
of disability, that each disability be viewed in relation to 
its history. 38 C.F.R. § 4.1.

In June 1998, the veteran received multiple gunshot wounds to 
the chest and abdomen.  The veteran, who was born in May 1970 
and who has a high school education, indicated in his claim 
for benefits in September 1998 that he had worked in 
construction, but that he was no longer employable.  At the 
time of his VA examination in June 2000, however, he 
indicated that he was then performing security work.  

During that examination, the veteran's complaints consisted 
exclusively of chest pain made worse by activity.  He denied 
bowel problems and indicated that he was able to walk, 
although he also indicated that breathing occasionally was 
difficult and that his chest pain allowed him to drive no 
more than 30 minutes at a time.  The veteran had a small 
dime-sized scar near the umbilicus, which, according to the 
veteran, had not healed and which still bled occasionally.  
Examination revealed a ten inch scar in the anterior chest 
extending from the upper thorax to the abdomen.  The scar was 
described as healed, except for the portion near the 
umbilicus, which, although not healed, was not bleeding 
during the examination.  There were also two small scars, 
less than half an inch in size, which showed no signs of 
inflammation.  There were no signs of adhesion and the chest 
otherwise was normal.  The impression was post gunshot wound 
to the chest and abdomen with bilateral hemothorax and 
chronic pain.  

In response to a Board remand in August 2001, the RO, in 
September 2001, sent to the veteran a letter requesting that 
he verify his employment.  The veteran, however, did not 
respond to that letter.  

The evidence does not warrant a grant of pension benefits.  
According to the most recent information provided by the 
veteran during a VA examination in June 2000, he is employed; 
it follows that he is not unemployable.  Unfortunately, the 
veteran did not specify how many hours per week he worked.  
He was given an opportunity to provide more specific details 
concerning his income and work activities in conjunction with 
the Board's August 2001 remand.  The veteran did not provide 
the information requested.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The most recent 
evidence concerning the veteran's employment indicates that 
he is working.  The Board, therefore, finds that the veteran 
is gainfully employed, and, thus, is able to secure and 
follow a substantially gainful occupation.    

The Board recognizes that the August 2001 remand also 
instructed the RO to arrange for an examination to determine 
whether the veteran's gunshot wound residuals were permanent 
and sufficient to preclude him from securing and following 
substantially gainful employment.  The RO did not schedule 
this examination.  Rather, it notified the veteran in the 
November 2001 supplemental statement of the case that it had 
not received the employment information from him, and that it 
would schedule the examination after it could be determined 
that he was eligible for pension based on his income.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.) 

Unfortunately, the veteran never provided the information 
that would show that he was eligible for pension based on his 
income.  Nonetheless, the June 2000 VA examination report 
does not suggest the presence of disability that is near the 
level of disability commensurate with a determination that 
the veteran is unable to secure a substantially gainful 
occupation.  Multiple gunshot wounds to the abdomen and 
thorax with bilateral hemopneumothorax and intra abdominal 
wounds with a foreign body has been evaluated by the RO as 
noncompensable.  Muscle injuries of Group XXI, the muscles of 
the thoracic group involved in respiration, warrant a 
noncompensable evaluation if slight and a 10 percent 
evaluation if moderate, as do muscle injuries of Group XIX, 
the muscle group involved in the support and compression of 
the abdominal wall.  38 C.F.R. § 4.73, Diagnostic Codes 5319, 
5321.  Examination did not reveal significant limitation, the 
veteran's symptomatology consisting largely a small unhealed 
scar and of some complaints of abdominal pain that allegedly 
produced discomfort associated with breathing and extensive 
driving; that examination suggested an injury that was no 
more than slight and certainly no more than moderate.  A 
moderate injury would have, in this case, warranted no more 
than a 10 percent evaluation.  The results of the examination 
conducted, thus, suggest a level of disability, a schedular 
evaluation of which would not even begin to approach the 
threshold requirements for a determination that the veteran 
is unemployable; that examination also suggests that 
application of an extra-schedular evaluation would lead to 
the same end.   

The Board's August 2001 remand directed the RO, in addition 
to requesting the veteran to provide employment and income 
information, to schedule the veteran for an additional VA 
examination and to evaluate any disabilities identified under 
relevant diagnostic criteria.  In light of the Board's 
determination, no additional examination is needed.  The RO's 
attempt to secure employment information, together with the 
veteran's failure to respond to that request, particularly in 
light of the findings developed during the June 2000 VA 
examination, constitutes substantial compliance with the 
terms of the August 2001 remand.  In other words, the 
evidence of record accomplished that which the examination 
was requested to do - provide evidence as to whether or not 
the veteran was permanently and totally disabled.  See Evans 
v. West, 12 Vet. App. 22, 30-31 (1998); Stegall v. West, 11 
Vet. App. 268 (1998); Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995)(court shall take due account of the rule of 
prejudicial error).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA, notifying the 
veteran, in a September 2001 letter, of the enactment of new 
legislation and of the veteran's rights thereunder.  The 
Board, moreover, finds that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The veteran has been notified in the statement of 
the case and the supplemental statements of the case, as well 
as in the September 2001 letter, of evidence needed to 
substantiate his claim.  Furthermore, VA has obtained all 
pertinent evidence identified by the veteran.  The veteran 
has not identified any evidence that could not be obtained, 
and, thus, there is no duty to notify the veteran of evidence 
that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  As outlined above, the 
examinations afforded in this case are sufficient; therefore, 
no additional examination is warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.



ORDER

The appeal is denied. 



		
	MARY GALLAGHER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

